306 S.W.3d 617 (2010)
Lisa BOWMAN, Appellant,
v.
RADNOR HOLDINGS, L.P. d/b/a Wincup, Respondent.
No. WD 70821.
Missouri Court of Appeals, Western District.
February 2, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 2, 2010.
Application for Transfer Denied April 20, 2010.
*618 Jerrold Kenter, Esq., and Brianne Niemann, Esq., Kansas City, MO, for appellant.
William G. Belden, Esq., and Zachary A. Kolich, Esq., Merriam, KS, for respondent.
Before Division One: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Appellant Lisa Bowman appeals a Final Award issued by the Labor and Industrial Relations Commission, which upheld a decision of an Administrative Law Judge in the Division of Workers' Compensation denying Bowman's claim for benefits for future medical treatment. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).